IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PARENTAL                          No. 67880
                 RIGHTS AS TO C.A.T., AND C.P.T.,
                 MINORS,

                 ALICIA V.K., A/K/A ALICIA V.T.,                           FILED
                 Appellant,
                 vs.                                                        JAN 15 2016
                 STATE OF NEVADA DEPARTMENT                                TRACE K. LINDEMAN
                                                                              , SPREME COURT
                                                                         CLERK?"
                 OF FAMILY SERVICES; C.A.T.; AND                        BY 0 •
                                                                           DEPUTY CLERK
                 C.P.T.,
                 Respondents.

                                         ORDER OF AFFIRMANCE
                             This is a pro se appeal from a district court order terminating
                 appellant's parental rights. Eighth Judicial District Court, Family Court
                 Division, Clark County; Cynthia N. Giuliani, Judge.
                             At the hearing to terminate appellant's parental rights as to
                 her two children appellant did not contest the termination and instead
                 agreed to relinquish her parental rights in order to facilitate an open
                 adoption. She did not complete the relinquishment, however, and
                 subsequently her parental rights were terminated. "A party petitioning to
                 terminate parental rights must establish by clear and convincing evidence
                 that (1) termination is in the child's best interest, and (2) parental fault
                 exists." In re Parental Rights as to A.L., 130 Nev., Adv. Op. 91, 337 P.3d
758, 761 (2014) (internal quotation omitted). This court reviews district
                 court factual findings for substantial evidence, and reviews questions of
                 law de novo. Id.
                             Appellant first argues that there is no clear and convincing
                 evidence of parental fault and that the district court order merely recited

SUPREME COURT
      OF
    NEVADA

(0) 1947A e94)
                                                                                          6 -a
                        the statutory language without identifying any findings specific to
                        appellant's particular circumstances. Although a court must make
                        particularized findings supporting its decision in a termination
                        proceeding, these may be made "in writing or orally on the record."       In re

                        Parental Rights as to C.C.A., 128 Nev. 166, 169, 273 P.3d 852, 854 (2012);
                        see Holt v. Reg'l Tr. Servs, Corp., 127 Nev. 886, 895, 266 P.3d 602, 608
                        (2011) (recognizing that oral pronouncements on the record that are
                        consistent with a judgment may be used by the appellate court to construe
                        the judgment). Here, the district court made adequate oral findings on the
                        record, and these findings are supported by substantial evidence, and
                        thus, reversal is not warranted on this issue. See C.C.A., 128 Nev. at 169,
                        273 P.3d at 854; see also A.L., 130 Nev., Adv. Op. 91, 337 P.3d at 761.
                                    Appellant next argues that she did not voluntarily agree to
                        relinquish her parental rights and forgo a fully contested termination
                        hearing. Appellant's assertion that the possibility of losing her children
                        was improperly used to pressure her to make an involuntary agreement is
                        belied by the record. In fact, the record indicates that the district court
                        canvassed appellant as to her understanding and intent to forgo a full trial
                        and to pursue relinquishing her parental rights instead.     See Grisham v.
                        Grisham, 128 Nev., Adv. Op. 60, 289 P.3d 230, 233 (2012); Grenz v. Grenz,
                        78 Nev. 394, 398-99, 374 P.2d 891, 894-95 (1962) (enforcing a divorce
                        agreement reached by the parties in chambers when the judge recited the
                        agreement on the record and neither party objected to the terms of the
                        agreement as stated by the district court).
                                    Finally, appellant has filed a motion for the appointment of
                        counsel on appeal. NRS 128.100(2) allows this court to appoint an
                        indigent parent counsel in a parental termination proceeding, however,

 SUPREME COURT
          OF
         NEVADA
                                                              2
(0) 1947A      elikp.

€5.711
                doing so is discretionary. Because the issues raised in this appeal do not
                involve particularly complex legal theories or arguments, due process does
                not mandate that counsel be appointed, and we decline to appoint counsel
                and deny appellant's motion. In re Parental Rights as to N.D.O., 121 Nev.
379, 382-83, 115 P.3d 223, 225 (2005) (explaining that NRS 128.100(2)
                "contemplates a case-by-case determination of whether due process
                demands the appointment of counsel").
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 1




                                                           Hardes'



                                                           Saitta


                                                                     0424 tut            J.
                                                           Pickering




                cc: Hon. Cynthia N. Giuliani, District Judge, Family Court Division
                     Alicia V.K.
                     Clark County District Attorney/Juvenile Division
                     Legal Aid Center of Southern Nevada, Inc.
                     Snell & Wilmer, LLP
                     Anne R. Traum
                     Eighth District Court Clerk

                      'To the extent that appellant's arguments have not been expressly
                addressed in this order, we conclude that those arguments lack merit.

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A